Citation Nr: 1138276	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for residuals of 4th and 5th extensor tendon repairs, right hand, for the period from July 2005 to December 2009.   

2.  Entitlement to a rating in excess of 10 percent for residuals of 4th and 5th extensor tendon repairs, right hand, for the period since December 2009.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran had active service from November 1990 until December 1999.  This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued a zero percent, non-compensable, evaluation for the service-connected 4th and 5th extensor tendon disability.  

This matter was previously before the Board in September 2009 and July 2010.  Each time the claim was remanded for additional evidence, including a new VA examination to determine the extent of the Veteran's current disability; first for a determination of any related neurologic involvement, and most recently for evidence as to the nature of any injury to muscle groups.  The Veteran received VA examinations in December 2009 and August 2010.

As a result of the evidence obtained during these examinations, in August 2011, the RO granted a 10 percent evaluation for the residuals of 4th and 5th extensor tendon repairs disability, effective December 9, 2009.  Accordingly, because the RO did not assign a compensable evaluation for entire rating period on appeal, the Board has listed the issues on the title page above to accurately reflect the ratings assigned on appeal.  In addition, the RO granted service connection and assigned an initial 10 percent disability rating for residuals scars on the right hand associated with the extensor repairs.  The Veteran has not appealed that determination.  


FINDING OF FACT

For the entire rating period on appeal, the residuals of 4th and 5th extensor tendon repairs, right hand, result in disability comparable to a moderate muscle injury, with symptoms of pain with functional loss, loss of power, fatigue, and uncertainty of movement.  A moderately severe muscle injury is not shown.  




CONCLUSIONS OF LAW

1.  For the period from July 2005 to December 2009, the criteria for a 10 percent disability rating, but not higher, for residuals of 4th and 5th extensor tendon repairs, right hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.71a, Diagnostic Code 5230, 4.73, Diagnostic Codes 5307 (2010).   

2.  For the period since December 2009, the criteria for a disability rating in excess of 10 percent for residuals of 4th and 5th extensor tendon repairs, right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.71a, Diagnostic Code 5230, 4.73, Diagnostic Codes 5307 (2010).   


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Further, the Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Here, the Veteran was sent a letter dated in July 2005, prior to the initial adjudication of the Veteran's claim, that satisfied the duty to notify provisions regarding claims for increased ratings.  In addition, in a March 2009 letter, he was advised, generally, as to how VA assigns disability rating, and provided the pertinent criteria for rating disabilities of the finger and hand.  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran identified VA outpatient treatment records.  VA obtained those records and they are associated with the Veteran's claims file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  As noted, the Veteran was provided VA examinations in September 2009 and August 2010.  

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of the examinations reflect that the examiners reviewed the Veteran's medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).

Finally, the Board finds that there has been substantial compliance with its July 2010 Remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the Agency of Original Jurisdiction (AOJ) was directed to afford the Veteran a VA examination and then to reconsider the claim.  As noted, the Veteran underwent the VA examination in August 2010.  Thereafter, the AOJ reconsidered the claim and granted entitlement to an increased disability rating.  

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2010).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology; such a result would overcompensate him or her for the actual impairment of earning capacity.  See 38 C.F.R. § 4.14 (2010); See Esteban v. Brown, 6 Vet. App 259 (1994).  As noted above, words such as "mild" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).   

Here, during active duty military service, the Veteran sustained tendon injuries after getting his right (major) hand stuck while repairing an ice cream machine.  As a result, he lacerated the dorsum of his right 4th and 5th fingers at the proximal interphalangeal joints.  He required surgical repair consisting of an exploration with repair of flap laceration dorsum to the right ring finger.  The surgical report also indicates that there was a small laceration over the small finger which did not go through the extensor tendon and was repaired with a single suture.  

By way of a January 2002 decision, the RO established service connection for status post right hand, fourth and fifth extensor tendon repairs.  An initial non-compensable (0 percent) evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5227.  

Diagnostic Code 5299 indicates an unlisted disability that is rated by analogy to ankylosis of the ring or little finger.  Under 38 C.F.R. § 4.71a , Diagnostic Code 5227 unfavorable or favorable ankylosis of the little finger of the major or minor hand warrants a noncompensable rating.  The note that follows Diagnostic Code 5227 states that it should also be considered whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  

Amputation of the little or ring finger without metacarpal resection warrants a 10 percent rating.  Diagnostic Code 5155-5156.  If both the little and ring fingers are amputated, a 30 percent rating is for application.  Diagnostic Code 5151. 

Any limitation of motion of the little or ring finger only results in a noncompensable evaluation.  Diagnostic Code 5230.  

In July 2005, the Veteran filed a claim seeking a compensable disability rating for the service-connected disability.  He underwent VA examination in November 2005.  Therein, the Veteran reported that the he had flare-ups two times a month, involving tingling from a wrist scar to the dorsal aspect of the ring and little fingers.  The examiner noted that there was not much discrepancy between the right and left hands.  The examiner found no residuals of amputation and no ankylosis.  The examiner found some decreased range of motion, but without any pain on motion, fatigue, weakness, or lack of endurance following repetitive use.  In this respect, he was able to flex the ring and little fingers from 10 to 80 degrees of flexion at the metacarpal phalangeal joint.  He could flex the proximal interphalangeal joint from 0 100 degrees.  The examiner found the Veteran's functional impairment to not be due to the tendon injuries; his motor nerves were intact.  The examiner opined that the reason for the hand becoming immobile did not fit with motor nerve compression.  The examiner also noted that complaints of pain and tingling on the dorsum of the hand were related to sensory nerves and did not cause motor functional impairment of the hand.   

A March 2009 VA examination found no gross deformity of the right hand, but found diminished sensation to light touch on the dorsal aspect of the fourth and fifth digits, mostly affecting the fifth digit.  The examiner also found some limitation of motion and no abnormal gap between the tips of the fingers and proximal transverse crease of the palm.  The examiner further found strength for pushing, pulling and twisting, as well as dexterity, to be normal.  

Based on these findings of possible neurologic complications, the Board remanded the matter for an additional VA examination.  

However, according to the December 2009 VA examination report, the decreased sensation was attributed to the removal of a ganglion cyst on the right wrist.  The examiner found mild tenderness to palpation at the proximal interphalangeal joints of the fourth and fifth digits.  The examiner found no abnormal gap between the tip of the thumb and the fingers or between the tip of the fifth finger and proximal transverse crease of the palm.  The examiner also found mildly diminished strength for pushing, pulling and twisting, as well as, mildly diminished dexterity for twisting and probing, with no significant difficulty with writing, touching or expression.  The examiner opined that the right hand weakness and decreased range of motion was likely secondary to the service-connected extensor tendon injury and subsequent repair.  

Based on these findings of muscle weakness, the Board remanded the matter for clarification as to the specific muscle groups involved.  

He underwent the most recent VA examination in August 2010.  At such time, he reported aching pain in the right fourth and fifth fingers which flared-up with any grasping or repetitive motion.  A physical examination revealed flexion of the 4th and 5th metacarpophalangeal joints from 0 to 90 degrees and flexion of the proximal interphalangeal joints from 30 to 100 degrees.  There was flare-up of pain upon extending the joints to 0 degrees.  The examiner noted that there was no direct injury to muscle groups VII, VIII or IX; however, there was a decrease in function of the muscles groups.  This resulted in a decrease in flexion to Muscle Group VII.  The examiner indicated that pain decreased function in Muscle Group VIII, that there was loss of power, weakness, decreased strength, fatigue and pain, and incoordination affecting Muscle Groups VII and VIII.  The uncertainty in movement of the right fourth and fifth fingers as a result of pain impaired Muscle Groups VII, VIII, and IX.  

Despite these findings, the examiner noted that the service-connected disability did not impair the Veteran's ability to perform his occupation as a school bus attendant.  

As noted, most recently, in July 2011, the RO assigned a 10 percent disability rating for the disability.  It rated it under the criteria for rating muscle injuries to the hands.  That rating criteria is found at 38 C.F.R. § 4.73, Diagnostic Code 5307-5309.  

Diagnostic Code 5307 provides disability ratings for injuries to Muscle Group VII whose function is flexion of the wrist and fingers, muscles arising from the internal condyle of humerus, flexors of the carpus and long flexors of the fingers and thumb, and pronator.  A zero percent rating is assigned under DC 5307 for slight injury to Muscle Group VII whether on the dominant (major) or non-dominant (minor) side.  A minimum 10 percent rating is assigned for moderate injury to Muscle Group VII whether on the dominant or non-dominant side.  A 20 percent rating is assigned for moderately severe injury to Muscle Group VII on the non-dominant side.  A 30 percent rating is assigned for moderately severe injury to Muscle Group VII on the dominant side.  A 30 percent rating also is assigned for severe injury to Muscle Group VII on the non-dominant side.  A maximum 40 percent rating is assigned for severe injury to Muscle Group VII on the dominant side.  Id.  The Board notes that, because the competent evidence indicates that the Veteran is right-handed, his right hand is considered the dominant (or major) side. 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2010).  A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability that are defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (2010).  

Here, the VA examiner in August 2010 noted no "direct injury" to the muscles.  This is consistent with the service department records which only noted an injury to the tendon of the fourth finger and a laceration to the little finger.  No injuries to the muscles were documented.  The Board finds, however, that based on the Veteran's symptoms, which are primarily manifested by pain and flare-up upon certain hand motions, that it is appropriate to rate the disability by analogy to a muscle injury.  

Given such, by history, the in-service injury is no more than slight.  The wound was not due to any shell fragment or missile, was not a through and through wound, and did not result in any prolonged treatment.  

When determining the severity of musculoskeletal disabilities such as the one at issue, which is at least partly rated on the basis of range of motion,  VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Here, the VA examiner in 2010 noted that the disability resulted in pain on motion.  More significantly, the examiner stated that the disability resulted in function loss in Muscle Group VII.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (August 23, 2011)(Pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance.)  There was also evidence of functional loss due to pain in flexion, and pain radiating from the fourth and fifth fingers into the dorsum of the hand affecting Muscle Group VIII.  In addition, there was loss of power, weakness, decreased strength, fatigue and pain, and incoordination affecting Muscle Groups VII and VIII.  Given these findings, the Board finds that the disability more nearly approximates a moderate muscle injury under Diagnostic Code 5207 and therefore a 10 percent rating is in order.  While the Board acknowledges that the disability results in functional loss in two separate muscle groups, it would constitute impermissible pyramiding to award a separate evaluation under a different Diagnostic Code that also compensates for symptoms the Veteran experiences because the rating criteria would overlap.  38 C.F.R. §§ 4.40, 4.45, 4.56; see Esteban v. Brown, 6 Vet. App. 259 (1994)(holding that separate ratings do not constitute prohibited pyramiding when none of the rating criteria overlap).  

While separate ratings are not in order, the Board finds that the severity of the disability has been consistent over the entire rating period on appeal.  Thus, while the RO only assigned a 10 percent disability rating effective since December 9, 2009, the Board finds that a 10 percent is warranted effective since the date of the Veteran's claim, in July 2005.  In short, while the medical terminology used to describe the Veteran's disability changed during the course of the appeal, the Veteran's 4th and 5th finger symptoms have remained consistent.  

While the Board finds herein that the disability approximates the criteria for a moderate muscle injury under Diagnostic Code 5307, the disability, either by type of injury, history and complaint, or objective findings, does not show a moderately severe disability.  

Finally, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet App 111 (2008).  

Here, however, the evidence does not show such an exceptional disability picture such that the available schedular evaluation for the service-connected disability is inadequate.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  A comparison between the level of severity of the Veteran's symptoms with the established criteria found in the rating schedule for muscle injuries and limitation of motion of the individual digits shows that the rating criteria reasonably describe the Veteran's disability, but he simply does not meet the criteria for the higher disability ratings.  Therefore, the Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant referral for the assignment of a higher rating on an extra-schedular basis. 


ORDER

For the period from July 2005 to December 2009, a 10 percent rating, but not higher, for residuals of 4th and 5th extensor tendon repairs, right hand is granted, subject to the law and regulations governing the payment of monetary benefits.  

Since December 2009, a rating in excess of 10 percent for residuals of 4th and 5th extensor tendon repairs, right hand, is denied.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


